Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 24, 2022

                                      No. 04-22-00524-CV

                ROCKSPRINGS VAL VERDE WIND, LLC ("Rocksprings"),
                                  Appellant

                                                v.

   Jackie CASANOVA, RPA, CCA, in her capacity as the Chief Appraiser of the Val Verde
                           County Appraisal District,
                                    Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 34133
                                       , Judge Presiding


                                         ORDER
        The court reporter’s notification of late record, filed on October 19, 2022, is NOTED.
We ORDER the court reporter to file the reporter’s record no later than November 21, 2022. See
TEX. R. APP. P. 35.3(c) (providing each extension to deadline to file record may not exceed thirty
days in ordinary or restricted appeals); see also id. R. 4.1.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court